Exhibit 99.1 GENERAL COMMUNICATION, INC. AND SUBSIDIARIES SUPPLEMENTAL SCHEDULES (Unaudited) (Amounts in thousands) Six Months Ended June 30, 2012 Wireline Segment Wireless Business Managed Segment Consumer Services Broadband Sub-total Totals Revenues Wireless $ - Data - Video - - Voice - Total Cost of goods sold Contribution Less SG&A Less other expense - - - 47 47 47 EBITDA Add share-based compensation - Add accretion 69 36 Add loss from noncontrolling interests - - - Add non-cash contribution - Adjusted EBITDA $
